Citation Nr: 0821583	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment for, or reimbursement of, unauthorized 
medical expenses, for treatment and hospitalization at 
Central Maine Medical Center, from November 24, 2006, through 
December 2, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1943 
through October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Togus, Maine, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses, for treatment and hospitalization at Central Maine 
Medical Center (CMMC), from November 24, 2006 through 
December 2, 2006.  The veteran perfected an appeal of that 
decision.  

In June 2008, pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c), the motion of the veteran's representative to 
advance the veteran's claim on the Board's docket was 
granted.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran received treatment for a coronary disorder at 
CMMC from November 22, 2006 through December 2, 2006.  In May 
2007, he filed a claim for reimbursement of the expenses of 
that treatment.  According to the May 2007 determination of 
the VAMC that denied the veteran's claim, on November 24, 
2006, following the initial emergency treatment (for which VA 
has accepted responsibility for payment), the veteran was 
stabilized and could be transferred to a VA facility in 
Massachusetts where he had been accepted for care.  

The veteran's claim was denied based upon a finding of the 
VAMC that the veteran and his family had adamantly refused 
transfer to a VA hospital in Massachusetts after he had 
stabilized for transfer and been accepted by the 
Massachusetts VA facility.  The veteran argues that he was in 
pain and heavily medicated at the time he was asked to agree 
to the transfer, and did not understand the request.  He 
states that he told the person who came to see him to call VA 
back and tell them that he "wanted to stay at CMMC and if 
there was a problem they needed to call Olympia Snow."  He 
stated that when the matter was brought up again, he and his 
daughter were told that everything was okay and the veteran 
had nothing to worry about.  

Essentially, the VAMC has determined that since VA could have 
provided the necessary care to the veteran following the 
initial emergency treatment at CMMC, he should have been 
transported to a VA facility, but since he refused, he is not 
entitled to reimbursement for the unauthorized care he 
received at the private facility following the emergency room 
treatment.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000-.1008 (2007).

Critical to the analysis of the veteran's claim is a review 
of the private medical treatment records for the treatment in 
question that the veteran received at CMMC, from November 22, 
2006 through December 2, 2006.  These treatment records are 
not in the medical reimbursement file.  Further, the 
veteran's claims file could potentially contain evidence and 
information pertinent to the veteran's claim (including the 
foregoing CMMC records), but it has not been associated with 
the medical reimbursement file.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the location of which 
has been specifically identified in order to fully determine 
not only the nature and etiology of any disability at issue, 
but in this case whether the veteran had stabilized at the 
private facility in question such that she could have been 
safely transferred to a VA facility, and what steps were 
taken to obtain proper authorization for the transfer from 
the veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's claims file from 
the Togus, Maine, RO.  If it is not 
available at that RO determine whether 
there are any other possible locations 
that could be searched.  Associate the 
claims file with the medical reimbursement 
file.  

2.  After obtaining all necessary 
information, authorizations, and releases, 
obtain copies of all treatment records of 
the veteran's treatment and 
hospitalization received at Central Maine 
Medical Center, from November 22, 2006 
through December 2, 2006.  All records 
obtained should be associated with the 
claims file.

3.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment for, or reimbursement of, 
unauthorized medical expenses, for 
treatment and hospitalization received at 
Central Maine Medical Center, from 
November 24, 2006 through December 2, 
2006.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. No action is required of the veteran until she is 
notified by the VAMC.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


